     Case 2:21-cv-00122-JAM-KJN Document 9 Filed 03/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANDREY LARSHIN,                                     No. 2:21-cv-0122 KJN P
12                        Petitioner,
13            v.                                          ORDER
14    J. PICKKET, Warden,
15                        Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an amended application for a writ

18   of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner has not, however, filed an in forma

19   pauperis affidavit or paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a).

20   On January 27, 2021, the court provided petitioner the opportunity to either submit the

21   appropriate affidavit in support of a request to proceed in forma pauperis or submit the

22   appropriate filing fee. (ECF No. 3 at 2.) Petitioner did neither.

23          Therefore, on March 1, 2021, the undersigned recommended that this action be dismissed

24   based on petitioner’s failure to file an in forma pauperis affidavit or pay the filing fee.

25          On March 16, 2021, petitioner filed objections to the findings and recommendations.

26   However, petitioner did not address the filing of an in forma pauperis affidavit or the payment of

27   the court’s filing fee. Rather, he addressed the merits of his claims. Petitioner is advised that this

28   case cannot proceed until he either pays the court’s filing fee or files a request to proceed in
                                                         1
      Case 2:21-cv-00122-JAM-KJN Document 9 Filed 03/19/21 Page 2 of 2


 1   forma pauperis. The court will hold the findings and recommendations in abeyance for thirty

 2   days to allow petitioner to either file an application to proceed in forma pauperis or pay the

 3   court’s filing fee. Failure to do so will result in the court forwarding the findings and

 4   recommendations to the district court for review and adoption.

 5             In accordance with the above, IT IS HEREBY ORDERED that:

 6             1. The March 1, 2021 findings and recommendations are held in abeyance for thirty days;

 7             2. Petitioner is granted thirty days from the date of this order in which to submit an

 8   application to proceed in forma pauperis or the appropriate filing fee; petitioner’s failure to

 9   comply with this order will result in the dismissal of this action; and

10             2. The Clerk of the Court is directed to send petitioner the application to proceed in forma

11   pauperis form used by this district.

12   Dated: March 19, 2021

13

14

15
     /lars0122.101a
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
